390 F.2d 662
Cedric HARRIS, Appellant,v.KING DAVID, INC.
No. 16812.
United States Court of Appeals Third Circuit.
Argued Feb. 1, 1968.Decided March 26, 1968.

Alexander A. Farrelly, Birch, Maduro, deJongh & Farrelly, St. Thomas, V.I., for appellant.
Thomas D. Ireland, Maas, Ireland & Bruno, Charlotte Amalie, St. Thomas, V.I., for appellee.
Before KALODNER, STALEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Plaintiff was injured during his employment by the defendant.  He instituted the instant negligence action for damages which came to trial before a jury on April 11, 1967.  After plaintiff's counsel rested, the defendant moved for a directed verdict in his favor, which was granted and the jury discharged.


2
Plaintiff subsequently employed new counsel who moved for a new trial on the ground that the plaintiff had not been notified by his trial counsel to appear on the day set for the trial, and as a consequence he was deprived 'of his day in court'.


3
Thereafter, the District Court on May 8, 1967, entered a written Order granting the defendant's motion for a directed verdict in its favor, and dismissing the plaintiff's Complaint.  This appeal followed.


4
On review of the record, we are of the opinion that the interests of justice require that a new trial be granted.


5
For the reason stated the District Court's Order of May 8, 1967, and the Judgment entered that date pursuant thereto, will be vacated and the cause remanded to the District Court with directions to grant a new trial, and to grant the motion of his present counsel to file their appearance in substitution for that of the plaintiff's trial counsel.